Exhibit 10.05 2nd Amendment to Advisory Agreement This 2nd amendment (the "2nd Amendment") is made as of February 19, 2015 (the “Effective Date”) among OASIS Centurion LLC, a Delaware limited liability company (the “Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability company (the “Managing Member”), and Centurion Investment Management, LLC, a Delaware limited liability company (the “Trading Advisor”), parties to that certain Advisory Agreement dated April 17, 2014 (the "Agreement"). The Trading Company, the Managing Member, and the Trading Advisor now desire to amend the terms of the Agreement as set forth below: 1.Exhibit C, entitled “Futures Interests Traded,” attached to the Agreement is hereby amended in full and restated in its entirety and shall hereafter be and read as provided in Exhibit C entitled “Futures Interests Traded,”, attached to this 2nd Amendment and incorporated for all purposes. 2.Except as provided in this Amendment, all terms used in this Amendment that are not otherwise defined shall have the respective meanings ascribed to such terms in the Agreement. 3.Except as set forth in this Amendment, the Agreement is unaffected and shall continue in full force and effect in accordance with its terms. If there is conflict between this amendment and the Agreement, the terms and provisions of this amendment will prevail. IN WITNESS WHEREOF, the parties have executed and delivered this Amendment effective as of the Effective Date. OASIS Centurion, LLC by R.J. O’Brien Fund Management, LLC Managing Member By/s/ Julie M. DeMatteo Name:Julie M. DeMatteo Title: Managing Director R.J. O’Brien Fund Management, LLC By/s/ Julie M. DeMatteo Name:Julie M. DeMatteo Title: Managing Director Centurion Investment Management, LLC By /s/ Umran Zia Name: Umran Zia Title:CEO 1 of 3 EXHIBIT C FUTURES INTERESTS TRADED Description Exchange AEX INDEX EURO LIFFE AUSTRALIAN DOLLAR GLOBEX BRITISH POUND GLOBEX CANADIAN DOLLAR GLOBEX CBT MINI DOW 5 CBOT COCOA ICE COFFEE ICE CORN CBOT COTTON ICE DOLLAR INDEX ICE EMINI SP 500 CBOT EMINI SP MIDCAP 400 CBOT EURX DAX INDEX EUREX EURX E-STXX 50 EUREX EURX EURO-BOBL EUREX EURX EURO-BUND EUREX GOLD-COMEX COMEX HEATING OIL NYMEX HI-GRD COPPER COMEX HS INDEX HKEX H-Shares HKEX ICE BRENT CRD ICE ICE GAS OIL ICE IMM EMINI NSDQ CBOT IMM EURO FX GLOBEX JAPANESE YEN GLOBEX LEAN HOGS GLOBEX LIF LONG GILT LIFFE LIVE CATTLE GLOBEX LT CRUDE NYMEX MEXICAN PESO GLOBEX MON CAC40 10EU LIFFE NATURAL GAS NYMEX NEW FTSE 100 LIFFE 2 of 3 NEW ZEALAND DOLLAR GLOBEX NY SILVER COMEX NYF SM RUSS2K ICE NYM RBOB GAS NYMEX SFE SPI 200 SFE SGX NIKKEI IDX SGX SGX TWMSCI IDX SGX SOYBEAN ML CBOT SOYBEANS CBOT SUGAR #11 ICE SWISS FRANC GLOBEX Swiss Market Index EUREX TSE 10YR JGB TSE TSE TOPIX TSE US 10YR T-NOTE CBOT US 5YR T-NOTE CBOT US T-BONDS CBOT WHEAT CBOT IBEX 35 MEFF Renta Variable Euro Buxl (30 yr) Eurex Euro-OAT Eurex Long-Term Euro-BTP Futures Eurex SGX FTSE China A50 Index SGX Derivatives Nikkei 225 (Osaka) Osaka Exchange CNX Nifty Index SGX Derivatives Ultra Bond CBOT Soybean Oil CBOT 3 of 3
